 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew A. Turner, et al.,                          No. CV-18-08227-PCT-DWL
10                  Plaintiffs,                          ORDER
11   v.
12   City of Flagstaff, et al.,
13                  Defendant.
14
15          On August 7, 2019, the parties filed a joint motion for approval of their settlement
16   agreement. (Doc. 38.) Because this is an action under the Fair Labor Standards Act

17   (“FLSA”), judicial approval of the settlement agreement is required.            See generally
18   Seminiano v. Xyris Enterprise, Inc., 602 Fed. App’x 682, 683 (9th Cir. 2015) (“FLSA

19   claims may not be settled without approval of either the Secretary of Labor or a district

20   court.”); Lopez v. Ariz. Public Serv. Co., 2010 WL 1403873, *1 (D. Ariz. 2010)
21   (“Normally, the Court does not rule on a private settlement negotiated between parties.
22   However, because Plaintiffs filed a FLSA action against Defendant, the parties must seek

23   approval of their stipulated settlement in order to ensure the enforceability of the Settlement

24   Agreement. The Court may approve the settlement if it reflects a ‘reasonable compromise

25   over issues.’”) (citation omitted).

26          The Court has reviewed the settlement agreement and concludes that it does, in fact,
27   reflect a fair and reasonable resolution of the issues. Thus, the settlement agreement will
28   be approved.
 1          However, the proposed order submitted by the parties in conjunction with their
 2   motion (Doc. 38-2) also includes a provision that would require the Court to “reserve[]
 3   jurisdiction of this Action for the purposes of enforcing the Settlement Agreement.”
 4   Although a federal court may retain jurisdiction over a case that has settled, this is not the
 5   usual approach. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994)
 6   (“[A]utomatic jurisdiction over such contracts is in no way essential to the conduct of
 7   federal-court business. If the parties wish to provide for the court’s enforcement of a
 8   dismissal-producing settlement agreement, they can seek to do so.”). Thus, “if parties wish
 9   to have a district court retain jurisdiction to enforce a settlement, they must apply for that
10   relief and allow the court to make a reasoned determination as to whether retention is
11   appropriate.” Cross Media Marketing Corp. v. Budget Marketing, Inc., 319 F. Supp. 2d
12   482, 483 (S.D.N.Y. 2004). A district court may “properly decline to retain jurisdiction
13   where the administration of a settlement threatened to impose undue burdens on it.” Id.
14   See also Camacho v. City of San Luis, 359 Fed. App’x 794, 798 (9th Cir. 2009) (“[I]t was
15   the court’s prerogative not to retain jurisdiction over any disputes raised by the
16   [settlement].”).
17          Here, the parties have not attempted to explain why continued federal jurisdiction
18   is required, how long they expect such jurisdiction to be necessary, or why they would be
19   unable to achieve adequate relief in state court—which is the traditional avenue for seeking
20   relief following the breach of a contract—should any of the settling parties renege on their
21   contractual responsibilities. Accordingly, the Court will not adopt the paragraph in the
22   parties’ proposed order providing for the retention of jurisdiction.1
23   1
             Cf. SEC v. Gustafson, 2018 WL 1629144, *1 (D. Minn. 2018) (rejecting continued-
     jurisdiction request where the underlying case was not “a long-running matter” and the
24   parties had not “explain[ed] or attempt[ed] to limit the scope of the jurisdiction that the
     Court would retain”); Domantay v. NGSI, Inc., 2014 WL 12621209, *1 (M.D. Fla. 2014)
25   (rejecting continued-jurisdiction request in part because “[t]he parties do not provide any
     arguments or reasons why it is necessary for the Court to retain jurisdiction over the
26   settlement”); International Broth. of Elec. Workers, Local 90 v. National Elec. Contractors
     Ass’n, 2008 WL 918481, *15 (D. Conn. 2008) (declining to retain jurisdiction to monitor
27   enforcement of judgment and noting that “[i]f the defendants fail to comply, in any way,”
     plaintiff “may exercise any of its post-judgment procedural options to enforce the
28   judgment”).


                                                 -2-
 1             Accordingly, IT IS ORDERED that:
 2             (1)   The parties’ joint motion for approval of settlement agreement (Doc. 38) is
 3   granted;
 4             (2)   This matter is dismissed with prejudice; and
 5             (3)   The Clerk of Court shall enter judgment accordingly and terminate this
 6   action.
 7             Dated this 26th day of August, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
